Citation Nr: 0820020	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  02-00 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a left knee disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been received to reopen a service connection 
claim for a left knee disability, and also increased an 
evaluation for right shoulder disability to 40 percent.  The 
case was subsequently transferred to the RO in St. 
Petersburg.

In November 2002 and November 2005, the Board remanded the 
case for further development.

In May 2004, the veteran presented additional testimony 
before a Decision Review Officer sitting at the RO, and in 
March 2006, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  Transcripts of the 
hearings are associated with the claims folder and have been 
reviewed.

In June 2006, the Board denied the veteran's increased rating 
claim for a right shoulder disability, and remanded the new 
and material claim for a left knee disability for further 
development.  


FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO denied a 
service connection claim for a left knee disability; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  The veteran petitioned to reopen his service connection 
claim for a left knee disability prior to August 29, 2001.

3.  Evidence received since the December 1983 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim 
for a left knee disability.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision, which denied service 
connection claim for a left knee disability, is final.  
38 U.S.C.A. § 38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  Evidence received since the December 1983 rating decision 
that denied service connection for a left knee disability is 
not new and material, and the veteran's service connection 
claim for a left knee disability is not reopened.  38 
U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the notice letters provided to the veteran in 
April 2001 and June 2006 included the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial. 

VA also has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, private medical evidence, and VA medical evidence.  
Moreover, the veteran was afforded the opportunity to present 
testimony at RO and Board hearings.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  New and Material Evidence Claim

The veteran is seeking to reopen a service connection claim 
for a left knee disability, previously denied in December 
1983.

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In the December 1983 rating decision, the RO denied service 
connection for a left knee disability, and the veteran was 
notified of this decision in the same month.  The veteran did 
not file a timely appeal, and thus the December 1983 rating 
decision became final.  38 U.S.C.A. § 38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001. 
The veteran sought to reopen his previously denied service 
connection claim in 2000, therefore, the amended regulation 
does not apply.
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the December 1983 rating decision is final, the 
veteran's current service connection claim for a left knee 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007); see Barnett v. Brown, 
8 Vet. App. 1 (1995).

When the veteran's claim of entitlement to service connection 
for a left knee disability was denied in December 1983, the 
record contained service medical records which showed that 
the veteran injured his left knee prior to his entrance into 
the military.  Also of record was a private medical statement 
dated in July 1968 that shows that the veteran sprained his 
left knee in October 1967, while playing football.  Moreover, 
a September 1968 service medical record shows that the 
veteran sought treatment after twisting his left knee two 
days prior; impression was sprain of the medial collateral 
ligament of the left knee.  A Medical Board report dated in 
November 1968 reflects diagnoses of partial tear of the 
medial collateral ligament (old); torn medial meniscus (old); 
and acute mild contusion of the left knee.  It was noted that 
the partial tear and the torn medial meniscus existed prior 
to the veteran's entry into service, and were not aggravated 
by service.  It was also determined that the veteran's left 
knee contusion was acute, in nature.  Due to the nature of 
the veteran's left knee disability, the Medical Board deemed 
him unfit for duty.  Thus, the RO, in December 1983 denied 
the veteran's claim as the evidence did not show that the 
veteran's preexisting left knee disability was aggravated by 
service.  The RO also noted that the mild contusion of the 
left knee incurred during service was acute, in nature.  

Evidence received since the December 1983 decision includes 
VA medical evidence, private medical evidence, a negative 
response to a Princeton Hospital records request, the 
veteran's contentions, and hearing transcripts.   

On review, the Board finds that new and material evidence has 
not been received to reopen a service connection claim for a 
left knee disability.  In this regard, the VA and private 
medical evidence is new, however it is not material in that 
it does not suggest that any current left knee pathology is 
related to service.  Further, the veteran's statements 
pertinent to this claim are essentially duplicative of his 
contentions already considered at the time of the December 
1983 decision, and are therefore not considered new.  

Significantly, none of the evidence received since the 
December 1983 rating decision suggests that left knee 
disability had its onset in service or increased in severity 
therein.  Based on the foregoing, the Board concludes that 
the evidence submitted subsequent to the December 1983 denial 
does not bear directly and substantially upon the specific 
matters under consideration.  It is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).  Accordingly, the 
veteran's service connection claim for a left knee disability 
is not reopened.


ORDER


New and material evidence has not been received to reopen a 
service connection claim for a left knee disability; the 
claim is not reopened.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


